Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered November 2, 2009, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to attempted burglary in the second degree and waived his right to appeal. Under the terms of the plea agreement, defendant was to be sentenced to two years in prison, to be followed by three years of postrelease supervision. County Court thereafter denied defendant’s request to be sentenced as a youthful offender and sentenced him in accordance with the plea agreement. Defendant now appeals.
Defendant contends that County Court abused its discretion in denying his request to be sentenced as a youthful offender and imposing upon him a greater sentence than that given to one of his codefendants. Defendant is, however, precluded from asserting that County Court improperly denied him youthful offender treatment and from challenging the severity of his sentence given his valid waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Joseph, 69 AD3d 1056, 1056-1057 [2010]; People v Cullen, 62 AD3d 1155, 1157 *1226[2009], lv denied 13 NY3d 795 [2009]; People v Ibralic, 54 AD3d 1073 [2008], lv denied 11 NY3d 832 [2008]). Therefore, the judgment is affirmed.
Mercure, J.P., Rose, Lahtinen, Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.